Citation Nr: 1547716	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disease (TMJ).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability including sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1987 to August 1991 and from December 1992 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia currently has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining issues on appeal in order to afford the Veteran every possible consideration.  

The Veteran seeks service connection for TMJ.  The record contains the report of a November 2009 VA dental examination that was conducted prior to the current claim.  The examination report shows the Veteran indicated that beginning in 1999, she noticed a click and pop while chewing or talking.  She reported additional symptoms of stiff and tender jaws and pain (and muscle fatigue) with chewing tough or hard foods.  The examiner provided a diagnosis of TMJ, but indicated that he could not provide an opinion regarding whether the current TMJ is related to service without speculating because the claims file was not available for review.

The claims file does not contain a complete set of dental records from the Veteran's two periods of active duty; only a few dental records from her first period of service are available.  Internal VA correspondence reflects that the RO requested the Veteran's complete dental records for her second period of service (from 1992 to 2008) from the Records Retirement Center; however, a negative response was received that same month.

VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency.  These regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  In this case, the Board finds that all efforts to obtain service dental records have not been exhausted.  To ensure that VA has met its duty to assist pursuant to 38 U.S.C.A. § 5103A, the claim must be remanded so that the missing service dental records can be located and associated with the claim file or; if the records are not found, so that the Veteran may be advised of alternative sources of information which may substantiate her claim.

Further, although the VA examination was conducted in November 2009 in connection with another claim; a new examination and opinion is needed to determine the etiology of the Veteran's TMJ.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the Veteran's January 2015 Informal Hearing Presentation, it was averred that her symptoms associated with this disability have worsened since the last examination.

The Veteran also seeks service connection for COPD.  She asserts this disorder had onset in service or in the alternative, is related to a service-connected disability to include, but not limited to, sarcoidosis.

The Veteran underwent a VA respiratory disease examination in November 2009 to evaluate the nature and etiology of the now-service-connected sarcoidosis disability.  The examiner indicated that pulmonary function tests were suggestive of a mild obstructive pulmonary defect.  

The Veteran has not yet been afforded an examination to evaluate the nature and etiology of her claimed COPD.  This must be accomplished.  See Id.  In the Veteran's January 2015 Informal Hearing Presentation, it was averred that her symptoms associated with this claimed disability have worsened since the last examination.  

Both claims are remanded to ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the issues and to ensure full compliance with due process requirements.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other appropriate repository of records and obtain any and all records of any dental treatment pertaining to the Veteran for her period of active duty from December 1992 to October 1998.   

All attempts to obtain these records must be documented in the claims folder.  Efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  If no service records are found, a formal finding of unavailability must be issued and the Veteran must be notified.  The Veteran should also be personally notified of that formal finding and allowed the opportunity to provide any additional pertinent records in her possession.

2.  Send the Veteran corrective VCAA notice as it relates establishing the claim for service connection for COPD on a secondary basis.  

3.  After associating any pertinent evidence with the claims file, schedule the Veteran for a dental examination.  Any medically indicated tests should be accomplished, and all test and clinical findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should identify any and all TMJ or related dental conditions found to be present.  

For each diagnosis, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had onset during either of the Veteran's periods of active service or, is otherwise causally related to her active service. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is advised that the Veteran is considered competent to report the onset and nature of her symptoms during and after service, to include experiencing a click and pop while chewing or talking, and having a stiff and tender jaw with pain (and muscle fatigue) when chewing tough or hard foods.  Her testimony is also considered credible.

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.  

4.  Schedule the Veteran for a respiratory examination by an examiner with appropriate expertise.  The claims file should be made available to and reviewed by the examiner and all appropriate tests and studies should be conducted. 

The examiner should identify any and all respiratory disorders found to be present.  The examiner is advised that the Veteran is already service-connected for sarcoidosis. 

For each diagnosis, to include COPD, the examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such diagnosis is related to or had onset during any of the Veteran's periods of active service or, is otherwise causally related to her active service or caused by any incident that occurred during service, including the noted in-service treatment of pneumonia, chest pain, shortness of breath, and abnormal pulmonary function testing.

The examiner is also to provide an opinion as to whether it is at least as likely as not that any service-connected disability (to include, but not limited to, sarcoidosis) is the cause of any currently diagnosed respiratory disorders, to include COPD.

If a current respiratory disorder, to include COPD, was not proximately caused by a service-connected disability (to include, but not limited to, sarcoidosis), then the examiner is to provide an opinion as to whether it at least as likely as not that the sarcoidosis caused irreversible worsening of any currently diagnosed respiratory disorder, to include COPD, beyond the normal progress of such disorder (i.e., aggravation).

If aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's COPD; and (2) the increased manifestations that are proximately due to the service-connected disability, to include but not limited to, sarcoidosis.

The examiner should explain the reasons and bases for each opinion provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

5.  Thereafter, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

